EXAMINER'S AMENDMENT


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Edwin Flores on June 24, 2022.



4.	The Specification has been amended as follows: 
 [0014] As used herein, the term “hemp biomass” refers to the portions of the Cannabis plants, e.g., Cannabis sativa, also known as Industrial hemp, that includes the dried cannabidiol (CBD) containing buds, which commonly includes the dried flower and bud fraction without stalks and minimal stems, which has the CBD-rich, low Tetrahydrocannabinol (THC) buds, which in some circumstances can also include the stalks.  In one example the dried flower and bud fraction without stalks and minimal stems, has, <85% dried CBD-rich, low THC buds. 

[0023] Materials:  Whole Cell Broth – Colorado-derived Bacillus Amyloliquefaciens (AC 1000 S strain) grown in De Man, Rogosa and Sharpe (MRS) media to approximately 1X109 CFU.  MRS media is made as follows: dissolve 10g Casein peptone, tryptic digest. 10g Meat extract, 5g Yeast extract, 20g Glucose, 1g TWEEN®80, 2g K2HPO4 in 850 ml of distilled water, adjust pH to between 6.2 and 6.5, bring to 1000ml with distilled water, autoclave or filter sterilize.  Hemp substrate – Wet mulched hemp flower grown in California.  Received hemp from Hemp Extractors in a frozen state.  The substrate was held at 0 to 1 degrees C for 6 days prior to use.  The hemp was partially frozen at the time of inoculation.



5.	The Claims have been amended as follows: 

20.  (Currently Amended)  A method of preserving cannabinoids from a hemp plant, 
providing a hemp biomass in an aqueous solution; 
growing a culture of bacteria selected from [[at least one]] the group consisting of: Lactobacillus [[A]]acidophilus, [[L.]] Lactobacillus [[C]]casei, [[L.]] Lactobacillus [[B]]bifidum, [[L.]] Lactobacillus [[P]]plantarum, [[L.]] Lactobacillus [[B]]brevis, [[L.]] Lactobacillus [[B]bulgaricus, [[L.]] Lactobacillus [[Fementum]]fermentum, [[L.]] Lactobacillus [[H]]helveticus, [[or]] [[L.]] Lactobacillus [[R]]rhamnosus[[;]], [[Bifdobacteruim]] Bifidobacterium [[L]]lactis, [[B.]]Bifidobacterium [[L]]longum, [[B.]] Bifidobacterium [[B]]bifidum, [[B.]]Bifidobacterium [[B]]breve, [[B.]]Bifidobacterium [[I]]infantis; [[or]] Bacillus [[S]subtilis, and [[B.]] Bacillus amyloliquefaciens;
adding [[a]] the culture of [[a cannabinoid preserving]] bacteria to the hemp biomass solution; and 
culturing the hemp biomass with the bacteria under conditions in which the cannabinoid concentration is preserved [[maintained]],
wherein the hemp biomass is obtained from Cannabis sativa.
(New)  The method of claim 20, further comprising growing the bacteria to an exponential log growth phase.
(New)  The method of claim 20, wherein the culturing is performed at ambient temperature.
23.	(New)  The method of claim 20, wherein the hemp biomass comprises dried flower, bud fractions and minimal stems without stalks, or the hemp biomass comprises buds that are Cannabidiol-rich (CBD) and Tetrahydrocannabinol-low (THC). 
24.	 (New)  The method of claim 20, wherein the hemp biomass consists essentially of hemp flower. 
(New)  The method of claim 20, wherein the hemp biomass is frozen, sterilized, or both prior to growing the culture. 
(New)  The method of claim 20, wherein culturing the hemp biomass further comprises fermentation under air-tight conditions.
(New) The method of claim 20, wherein culturing the hemp biomass is for 3, 4, 5, 6, 7, 10, 14, 18, 21, 25, 30, 35, 40, 45, 50, 55, or 60 days.
(New)  The method of claim 20, wherein the bacteria is cultured in MRS broth prior to adding to the hemp biomass solution. 
(New)  A cannabinoid preserved by the method of claim 20.


EXAMINER'S COMMENTS

6.	The Restriction Requirement of record in the application has been withdrawn in view of the rejoinder herein.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



	REASONS FOR ALLOWANCE	

7.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed “a method of preserving cannabinoids from a hemp plant,  comprising:
providing a hemp biomass in an aqueous solution; 
growing a culture of bacteria selected from the group consisting of: Lactobacillus acidophilus, Lactobacillus casei, Lactobacillus bifidum, Lactobacillus plantarum,  Lactobacillus brevis,  Lactobacillus bulgaricus, Lactobacillus fementum, Lactobacillus helveticus, Lactobacillus rhamnosus, Bifdobacterium lactis, Bifdobacterium longum,  Bifdobacterium bifidum, Bifdobacterium breve, Bifdobacterium infantis; Bacillus subtilis, and  Bacillus amyloliquefaciens;
adding the culture of bacteria to the hemp biomass solution; and 
culturing the hemp biomass with the bacteria under conditions in which the cannabinoid concentration is preserved, wherein the hemp biomass is obtained from Cannabis sativa”.  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art. 



 
CONCLUSION


8.	Claims 20-29 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652